Citation Nr: 0201203	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  98-18 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a compensable initial rating for 
adjustment disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from March 1982 to 
April 1987, as well as periods of duty in the Reserves.  In 
May 2000, the Board of Correction of Military Records 
determined that the veteran had active military service from 
March 5 to March 15, 1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.  In December 
2000, the RO granted service connection for an adjustment 
disorder, and assigned a noncompensable rating, but continued 
to deny the veteran's claim for service connection for PTSD.  


FINDINGS OF FACT

1.  All identified relevant evidence for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has PTSD as a result of being arrested and 
confined by the local and military police from March 5, 1993 
to March 15, 1993.

3.  The veteran was in active military service from March 5, 
1993, to March 15, 1993.

CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is granted.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
§ 3.303; 3.304 (f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted in the introduction, the Board for Correction of 
Military Records determined in May 2000 that the veteran had 
active military service from March 5, 1993,  to March 15, 
1993.  The Board noted that the veteran enlisted in the Army 
in April 1990, but requested transfer to the Individual Ready 
Reserve in September 1990.  The Board observed that the 
veteran's unit approved his request, but failed to follow-up 
with orders.  As a result, he was reported AWOL when he 
failed to report when his unit was activated for Operation 
Desert Storm.  The Board observed that there was no evidence 
of any disciplinary action being taken against him.  In 
October 1991, orders were published discharging him from the 
Ready Reserve effective April 1991.  The Board noted that the 
veteran's unit did not update his status so that he continued 
to be listed as a deserter, causing him to be arrested by 
civilian authorities on March 5, 1993.  The Board noted that 
he was released on March 15, 1993.  

On March 16, 1993, the Commanding Officer of the Headquarter 
of the U. S. Army Personnel Control Facility wrote a letter 
stating that the veteran was apprehended by the Burbank 
Police Department on March 5, 1993, and detained until he was 
escorted to Ft. Ord.

Dr. S. N., an Assistant Clinical Professor of Psychiatry at 
U.C.L.A. and the University of Southern California, submitted 
a letter dated January 1995.  The doctor wrote that the 
veteran first consulted him on March 1993 with acute anxiety 
symptoms since the events when he was arrested and 
transferred to the military police at the Ft. Ord Personnel 
Control Facility for several days.  Dr. S.N. wrote that he 
saw the veteran about 20 times over the first year, and that 
he gradually 


improved.  Dr. S.N. also reported that he saw the veteran in 
three conjoint sessions with the veteran's wife.  As to the 
veteran's diagnosis and symptoms, Dr. S.N. reported the 
following:

[The veteran's] diagnosis was that of Post-
Traumatic Stress Disorder, Acute, and then 
Chronic, DSM III R and IV 309.81, secondary to 
his experience of the arrest and confinement as 
a massive, overwhelming threat to his personal 
integrity, and his helplessness and fear that he 
could not affect this continuing assault on his 
life.  He had thsee (sis) events preceding his 
symptoms; he suffered the symptoms themselves, 
of the distressing thoughts, emotions, images in 
dreams and flashbacks, and waves of reliving 
emotions; additionally he experienced the 
subjective 'psychic numbing' of avoidance, 
distancing, foreshortening, and diminishing of 
the engagement of normal and usual work and 
family life events; and finally he continued to 
experience heightened, hyperaroused, irritable, 
and autonomic nervous system 'sympathetic 
adrenalin' physical symptoms.

 VA Medical Center treatment records were submitted from 
April to May 1996.  They show that in May 1996 the veteran 
was diagnosed with PTSD.  

The veteran submitted a statement describing his claim for 
PTSD in June 1996.  He described the events from March 5 to 
March 15, 1993.  He described being arrested by the police on 
March 5, 1993, and put in the Burbank jail.  He described 
being taken to the Ft. Ord Personnel Control Facility on 
March 10, 1993, and not being released until March 15, 1993.  
He wrote that he knew he needed professional help on March 
18, 1993.  He described being seen at the VA, and wrote that 
he had nightmares which lasted anywhere from 3-5 days, and 
came about every 2-4 weeks.  

A VA psychologist examined the veteran in November 2000.  
Diagnostic impressions were adjustment disorder with 
emotional features, in partial remission, and histrionic 
personality disorder.  Regarding PTSD, the examiner wrote 
that the events the veteran described did not meet criterion 
A listed in DSM-IV for diagnosis of PTSD.  The examiner wrote 
that even if the event did meet criterion A, that the veteran 
did not appear to show other significant symptomatology that 
would allow for the diagnosis of PTSD.  The examiner wrote 
that other than the veteran's recurring distressing dreams 
(occurring 3-5 times per month), the veteran did not show 
other persistent re-experiencing of the event in the form of 
flashbacks or physiological reactivity upon exposure to cues 
symbolizing the event.  The examiner commented that the 
veteran did not describe persistent avoidance of stimuli 
associated with the trauma or numbing of general 
responsiveness, and did not show any symptoms of increased 
arousal such as hypervigilance, exaggerated startle response, 
or difficulty falling or staying asleep.  While the veteran 
described periods of irritability, this was not witnessed in 
any way during the interview.  

In the November 2001 1-646, the veteran contended that the 
veteran's adjustment disorder should be rated higher than 0 
percent.  


Analysis

The veteran claims that he is entitled to service connection 
for PTSD.  The veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been examined by the VA in connection with his claim.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.  See generally, Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475 (codified as 
amended at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  Accordingly, it is not necessary to 
remand the claim for development under the provisions of the 
VCAA.



The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

Certain disabilities, such as psychoses, are presumed to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year of leaving service following 
peacetime service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2001).

Prior to June 18, 1999, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1998).  The prior regulation provided that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in- 
service stressor.  Id. 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis, a medical link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f) (2000).  Therefore, 
because the general requirements of the regulation have not 
been substantively changed, it is determined that the veteran 
was not prejudiced by not being notified of the change in the 
regulation. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this instance, there is clear evidence that the veteran's 
in-service stressor occurred, and there is a link between the 
veteran's symptoms and his in-service stressor.  The 
veteran's arrest and confinement from March 5 to March 15, 
1993, has been verified by the Commanding Officer of the 
Headquarters of the U. S. Army Personnel Control Facility.  
Also, the Board of Corrections of Military Records made a 
specific determination that the veteran's arrest and 
confinement from March 5 to March 15, 1993, constituted 
active military service.  Finally, Dr. S. N. diagnosed the 
veteran with PTSD and linked the veteran's PTSD to the 
aforementioned arrest and confinement.  

The only issue open for debate is the actual diagnosis of 
PTSD.  Dr. S. N. diagnosed the veteran with PTSD based on his 
treatment of the veteran in 1993 and 1994.  A VA treating 
physician reported a diagnosis of PTSD in May 1996.  However, 
when the veteran underwent his VA examination in November 
2000, the examiner diagnosed the veteran with adjustment 
disorder and histrionic personality features, and commented 
that "the veteran did not appear (emphasis added) to show 
other significant symptomatology that would allow for the 
diagnosis of PTSD."

When the opinion of the VA psychologist who examined the 
veteran in November 2000 is compared to the opinion of the 
Professor of Clinical Psychiatry who treated the veteran in 
1993 and 1994, it is clear that the the Clinical Professor's 
opinion is far more persuasive.  Professor S.N. began seeing 
the veteran immediately after the occurrence of the stressor, 
and he treated the veteran for more than twenty hours over a 
period of a year.  The VA psychologist saw the veteran once.  
Furthermore, the VA psychologist's reasons for questioning 
the diagnosis of PTSD are not consistent with the detailed 
and reliable observations reported by the Clinical Professor 
who met with the veteran for more than twenty hours.   The VA 
psychologist asserts that the reported stressor was 
insufficient to cause PTSD.  In contrast, the Clinical 
Professor, basing his opinion on extensive sessions with the 
veteran, describes the stressor as "a massive, overwhelming 
threat to his personal integrity."  The VA psychologist 
asserts that the veteran does not have "re-experiencing of 
the event in the form of flashbacks."  In contrast, after 
observing the veteran for more than twenty hours over the 
period of a year, the Clinical Professor of Psychiatry 
reported that the veteran's symptoms included "distressing 
thoughts, emotions, images in dreams and flashbacks, and 
waves of reliving emotions."

It is also noteworthy that the VA psychologist bases his 
conclusions in part on the fact that the veteran was treated 
immediately after the event, but has not been undergoing 
treatment for over three years.  However, the record shows 
that the veteran was wrongfully imprisoned in 1993 and 
underwent treatment by private and VA physicians for three 
years, from 1993 to 1996, in which period both VA and private 
physicians concluded that the veteran had PTSD as a result of 
the imprisonment.  The veteran filed his claim with VA in 
1996, and it has taken the Department of the Army and VA more 
than five years to complete the transactions necessary to 
establish a basis for the grant of service connection.  The 
fact that the veteran's symptoms may have decreased in 
severity in the nine years since his imprisonment does not 
alter the fact that, as demonstrated by the medical reports 
in the record, the veteran incurred PTSD as a result of a 
psychic trauma incurred in active service.

Because Professor S. N.'s opinion is far more persuasive than 
the opinion of the VA psychologist, the medical evidence 
supports a diagnosis of PTSD.  Pursuant to 

38 U.S.C.A. § 5107 (West Supp. 2001), the veteran's claim of 
service connection for PTSD is granted. 38 C.F.R. § 3.304(f).

ORDER

Service connection for PTSD is granted.

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In a December 2000 rating decision, the RO granted the 
veteran service connection for an adjustment disorder and 
assigned a noncompensable rating.  In November 2001, the 
veteran's representative filed a VA Form 1-646 wherein he 
requested a higher rating.  As this statement is accepted as 
a timely Notice of Disagreement (NOD) regarding the propriety 
of the initial noncompensable rating for an adjustment 
disorder, the Board is required to remand this issue to the 
RO for issuance of a Statement of the Case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
RO should issue a SOC regarding the propriety of the initial 
noncompensable rating for an adjustment disorder.

Since this claim involves an appeal of the initial rating 
assigned in the grant of service connection, the veteran's 
claim should be reviewed pursuant to Fenderson v. West, 12 
Vet.App. 119 (1999).  Specifically, the RO should determine 
whether staged ratings are appropriate in the veteran's case 
for any period from the effective date of the grant of 
service connection to the present.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case concerning the propriety of the 
initial noncompensable rating for 
adjustment disorder. If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).  In reviewing the 
claim, the RO must take into account the 
guidance provided by the Court in 
Fenderson v. West, 12 Vet.App. 119 
(1999), including consideration of 
whether staged ratings are appropriate 
for any periods from the effective date 
of the grant of service connection 
forward.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



